Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 4-6 and 8-12, filed 7/30/21, with respect to the claims have been fully considered and are persuasive. The 102/103 rejections of the claims have been withdrawn. The specification objections are withdrawn due to the amendments.
Allowable Subject Matter
Claims 1, 2, 4-6, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a device for controlling discharge for terminating a discharge of a battery having a lithium-based cathode material and a silicon-based anode cell material according to a discharge profile, comprising: a slope calculation unit configured to calculate a slope of the discharge profile generated by the discharge profile generation unit; and a discharge termination unit configured to perform discharge termination on a basis of the slope calculated by the slope calculation unit, wherein the discharge termination unit comprises: a slope comparison unit configured to compare the slope calculated by the slope calculation unit with a preset slope determination value; a counter configured to count a frequency that the calculated slope is equal to or smaller than the preset slope determination value according to a comparison result from the slope comparison unit; a frequency comparison unit configured to determine whether the frequency counted by the counter is equal to or greater than a preset determination frequency; the prior art fails to further disclose the inclusion of the combination of a discharge profile generation unit 
Regarding Independent Claim 4, the prior art discloses a method for controlling discharge for terminating a discharge of a battery having a lithium-based cathode material and a silicon-based anode cell material in accordance with a discharge profile, comprising: a slope calculation operation for calculating a slope of the discharge profile generated in the discharge profile generation operation; a discharge termination operation for determining whether to terminate the discharge on a basis of the slope value calculated in the slope calculation operation and for terminating the discharge, wherein the discharge termination determination operation comprises: a slope comparison operation for comparing the slope value calculated in the slope calculation operation with the preset slope determination value; a count operation for operating a discharge termination counter, when the calculated slope is equal to or smaller than the preset slope determination value according to a comparison result from the slope comparison operation; and a frequency comparison operation for comparing whether a counted frequency from the discharge termination counter is equal to or greater than a preset determination frequency; the prior art fails to further disclose the inclusion of the combination of a discharge profile generation operation for generating a discharge profile of the battery, the discharge profile of the battery being voltage V of the battery with respect to a capacity mAh of the battery; outputting a turn-off command signal to a discharge switch, by a switch control signal output unit, in response to the counted frequency being equal to or greater than the preset determination frequency, according to a comparison result from the frequency comparison operation, in order to reduce the use of silicon and thus reduce generation of dead action material.
Dependent Claims 2, 5, 6, 11, and 12 are allowed for their dependence upon allowed independent Claims 1 and 4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859